DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1, 10, and 11 are objected to because of the following informalities:  
Claim 1 recites in the 16th line, Claim 10 recites in the 17th line, and claim 11 recites 19th line “…the determined use intent…” which should be “…the determined user intent…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-19 and 21 with an earliest effective filing date of 6/11/10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho et al. (U.S. Publication No. 2010/0280983 filed on 4/29/10 as cited on IDS) in view of Macbeth et al. (U.S. Publication No. 2007/0300185 published on 12/27/07 as cited on IDS).
	With respect to claim 1, the Cho reference teaches a method for contextual verification of a user intent, comprising: 
determining, based on at least one variable related to a user device, a user intent, wherein determining the user intent comprises: generating at least one insight based on the at least one variable related to the user device; (motion sensors capture motion of a device to predict a user’s intent [paragraphs 46-50]); 
determining, based on the user intent, at least one contextual assumption (various contextual assumptions can be determined based upon the predicted intent [paragraphs 46-50 and 55]), wherein the at least one contextual assumption includes at least one action that will occur with the user device, upon the user acting on the determined user intent (particular applications to utilize can be identified with respect to certain actions [paragraphs 42, 55, and 69]), wherein the at least one action includes launching the particular application, wherein the particular application is an application program (the determined action can be executing the application [paragraphs 42 and 69]); 
determining, based on the at least one contextual assumption, at least one expected variable (the first predictor can limit the range of user intentions [paragraphs 66 and 71-73]), wherein the at least one expected variable includes information to be collected upon the user acting on the determined user intent, 
identifying at least one subsequent variable related to the user device (the device analyzes the signals to identify the input [paragraphs 64-69 and 71-73]);
determining whether the at least one expected variable has been identified with respect to the user device by matching the at least one subsequent variable to the at least one expected variable (the device analyzes the signals to determine if there is input matching the possible range [paragraphs 64-69 and 72-73]); 
validating the contextual assumption, upon determining that the at least one expected variable has been identified and matches the at least one subsequent variable (the device analyzes the signals to determine if there is input within the group of possible inputs [paragraphs 64-69 and 71-73] and the possible inputs are within a range [paragraph 82]); and 
verifying the determined user intent upon validating the contextual assumption (the user’s intent is verified when a predicted condition is detected [paragraphs 69 and 73]).
The Cho reference does not explicitly recite that the at least one expected variable corresponds with a common behavior pattern of the user of the user device and is associated in accordance with the user intent or that generating the user intent comprises generating a weighted factor indicating a level of confidence regarding accuracy respective of the generated at least one insight. The Macbeth reference teaches that the at least one expected variable corresponds with a common behavior pattern of the user of the user device and is associated in accordance with the user 
With respect to claim 2, the Cho and Macbeth references teach all of the limitations of claim 1 as described above.  In addition, the Cho reference teaches that each of the at least one variable is any of: a personal variable, an environmental variable (the identified variable is motion of the device [paragraphs 46-50]), and a query.
	With respect to claim 3, the Cho and Macbeth references teach all of the limitations of claim 1 as described above.  Additionally, the Cho reference teaches that each of the at least one contextual assumption is any of: a particular action (various actions are identified [paragraphs 55 and 69]), an execution of a particular application (particular applications to utilize can be identified [paragraphs 55 and 69]), a communication with a particular contact (a name can be identified for contacting [paragraph 69]), and a particular sensor reading.
	With respect to claim 4, the Cho and Macbeth references teach all of the limitations of claim 3 as described above.  In addition, the Cho reference teaches that 
	With respect to claim 5, the Cho and Macbeth references teach all of the limitations of claim 1 as described above.  Additoinally, the Cho reference teaches that the at least one expected variable is identified if the at least one expected variable matches the at least one subsequent variable within a predetermined threshold (the device analyzes the signals to determine if there is input within the group of possible inputs [paragraphs 64-69 and 71-73] and the possible inputs are within a range [paragraph 82]).
With respect to claim 6, the Cho and Macbeth references teach all of the limitations of claim 1 as described above.  In addition, the Cho reference teaches that the at least one variable related to the user device is received from at least one sensor communicatively connected to the user device (motion sensors capture motion of a device to predict a user’s intent [paragraphs 46-50]).
	With respect to claim 7, the Cho and Macbeth references teach all of the limitations of claim 1 as described above.  Additionally, the Cho and Macbeth references teach generating a context for the user device based on the at least one insight and the generated weighted factor (the classifier is used to determine the user’s desired action [Macbeth paragraphs 97 and 99]), wherein the user intent is determined based on the generated context (the device uses the motions and other input data to 
	With respect to claim 8, the Cho and Macbeth references teach all of the limitations of claim 6 as described above.  In addition, the Cho reference teaches that generating the at least one insight further comprises: classifying the at least one variable related to the user device; and generating a conclusion based on the classification (the input is classified and analyzed [paragraphs 64-66]).
	With respect to claim 9, the Cho and Macbeth references teach all of the limitations of claim 1 as described above.  Additionally, the Cho reference teaches that the user intent is determined based on a prediction model (the prediction unit utilizes a deduction model to determine the user’s intent [paragraph 36]).
	With respect to claim 10, the limitations of claim 10 are merely the non-transitory computer readable medium embodiment of claim 1 and claim 10 recites no further significant limitations therein.  Therefore, the limitations of claim 10 are rejected in the analysis of claim 1 and claim 10 is likewise rejected on that basis.	
With respect to claim 11, the limitations of claim 11 are merely the server embodiment of claim 1 and claim 11 recites no further significant limitations therein.  Therefore, the limitations of claim 11 are rejected in the analysis of claim 1 and claim 11 is likewise rejected on that basis.
	With respect to claim 12, the limitations of claim 12 are merely the server embodiment of claim 2 and claim 12 recites no further significant limitations therein.  Therefore, the limitations of claim 12 are rejected in the analysis of claim 2 and claim 12 is likewise rejected on that basis.
With respect to claim 13, the limitations of claim 13 are merely the server embodiment of claim 3 and claim 13 recites no further significant limitations therein.  Therefore, the limitations of claim 13 are rejected in the analysis of claim 3 and claim 13 is likewise rejected on that basis.
	With respect to claim 14, the limitations of claim 14 are merely the server embodiment of claim 4 and claim 14 recites no further significant limitations therein.  Therefore, the limitations of claim 14 are rejected in the analysis of claim 4 and claim 14 is likewise rejected on that basis.
	With respect to claim 15, the limitations of claim 15 are merely the server embodiment of claim 5 and claim 15 recites no further significant limitations therein.  Therefore, the limitations of claim 15 are rejected in the analysis of claim 5 and claim 15 is likewise rejected on that basis.
	With respect to claim 16, the limitations of claim 16 are merely the server embodiment of claim 6 and claim 16 recites no further significant limitations therein.  Therefore, the limitations of claim 16 are rejected in the analysis of claim 6 and claim 16 is likewise rejected on that basis.
	With respect to claim 17, the limitations of claim 17 are merely the server embodiment of claim 7 and claim 17 recites no further significant limitations therein.  Therefore, the limitations of claim 17 are rejected in the analysis of claim 7 and claim 17 is likewise rejected on that basis.
	With respect to claim 18, the limitations of claim 18 are merely the server embodiment of claim 8 and claim 18 recites no further significant limitations therein.  
	With respect to claim 19, the limitations of claim 19 are merely the server embodiment of claim 9 and claim 19 recites no further significant limitations therein.  Therefore, the limitations of claim 19 are rejected in the analysis of claim 9 and claim 19 is likewise rejected on that basis.
	With respect to claim 21, the Cho and Macbeth references teach all of the limitations of claim 1 as described above. In addition, the Cho reference teaches that the at least one contextual assumption includes circumstances related to at least one action that is to be taken by a user of the user device upon the user acting in accordance with the determined user intent (the system infers the state to determine various contextual actions to be performed [paragraphs 42, 55, and 69]).
	
Response to Arguments
Applicant's arguments filed 12/16/20 on pages 8-10 have been fully considered but they are not persuasive. Applicant argues that the Cho reference does not teach the limitations of the independent claims because it is silent regarding any subsequent validation of the user’s intent. The Examiner respectfully disagrees. The contextual assumption, or user’s intent, is validated when it receives a signal that is within the predicted range (paragraphs 64-69, 71-74, and 82).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554.  The examiner can normally be reached on Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRIS E MACKES/Primary Examiner, Art Unit 2153